

Exhibit 10.1(b)
 
THIS CONVERTIBLE PROMISSORY NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION
HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR UNDER ANY
SECURITIES LAWS OF ANY STATE. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, OR AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH
ACT OR ANY SUCH LAW.
 
 
First China Pharmaceutical Group, Inc.
 
January 21, 2011
 
AMENDMENT TO THE CONVERTIBLE PROMISSORY NOTE DATED OCTOBER 3, 2010
 
Caladonia Partners LLC (Holder) hereby extends the total funds available to
First China Pharmaceutical Group, Inc, provided by the Convertible Promissory
Note granted on October 3, 2010, to five hundred thousand dollars
($500,000.00).  This extension is provided on the same terms and conditions as
documented in the Convertible Promissory Note granted on October 3, 2010 (see
attached).
 
IN WITNESS WHEREOF, the Company has caused this extension to the Convertible
Promissory Note of October 3, 2010, to be signed in its name as of the date
first above written.
 
 



 
First China Pharmaceutical Group, Inc.
 
 
 
By:
/s/ Zhen Jiang Wang
 
Name:
Zhen Jiang Wang
 
Title:
Chairman & Chief Executive Officer

 
 
 
 
Agreed and Accepted.
 
HOLDER  Caledonia Partners LLC
 
 
 
By:
/s/ R. Smith
 
Name:
R. Smith
 
Title:
Secretary
 

 


 